Citation Nr: 0403480	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for right hand shell fragment wound scars with 
posttraumatic degenerative joint disease of the wrist. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for left hand shell fragment wound scars with 
posttraumatic degenerative joint disease of the wrist.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.

The issues of entitlement to an increased initial evaluation 
for right and left hand shell fragment wound scars with 
posttraumatic degenerative joint disease of the wrist are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
service-connected PTSD has been manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; it is not productive of occupational and 
social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for an evaluation in of 30 percent (but no 
higher) for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.130, Diagnostic 
Code 9411 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA outpatient treatment records dated July 2001 to April 
2002, show that the veteran reported anxiety attacks since 
1968 and felt anxiety and a feeling that he had to constantly 
move around.  It was noted that he was prescribed Paxil by 
his doctor, which he took once a day and he indicated that 
the medication helped settle him down a little bit.  The 
impression was anxiety attacks and PTSD.  A September 2001 
clinical note indicated that the veteran reported moderate to 
severe anxiety and was easily irritated but seemed to be 
doing well on the Paxil.  He admitted to certain wartime 
experiences that affected him; however, he indicated that 
they did not affect him at his job.  The examination showed 
his affect to be good, he was animated, but felt he did 
respond in a very tight and tense manner.  In an October 2001 
clinical examination the veteran reported insomnia, waking up 
in the middle of the night, screaming, sweating, and anxiety 
attacks.  He indicated that he saw combat and had to shoot 
the enemy and pull his dead friends out of the water under 
fire from the enemy.  He reported being injured in the hand 
and received the Purple Heart.  He complained of 
hypervigilance, startled at the sound of crackers and banging 
of doors.  The veteran reported that he worked for Abbott's 
Laboratories in a manager's position and stated that he did 
not like to assign people to tasks because of Vietnam.  The 
examination showed the veteran to be pleasant, shy, and well 
groomed.  It was noted that the veteran was appropriately 
dressed in a work uniform and had very good eye contact and 
responded adequately and appropriately to all questions.  His 
mood was anxious; his affect was related, moderately 
restricted in range and moderately intense.  His speech was 
normal in rate and rhythm.  There was no dysphasia, no formal 
thought disorder, no abnormality of the thought and of 
thought content.  Judgment and insight into his condition 
were excellent.  The veteran had normal psychomotor activity.  
It was noted that the cognitive examination could not be 
completed because of an anxiety attack and he would be 
retested at a later date.  The Axis I diagnosis was PTSD with 
comorbid anxiety disorder.  He was assessed a Global 
Assessment of Functioning (GAF) score of 56.  The examiner 
noted that the veteran's PTSD was not severe enough to render 
him unemployable, but had seriously affected his professional 
advancement and affect his conjugal life.  He had a good 
vital drive and his internal psychostructure was solid enough 
to assure acceptable functioning in society, despite his 
PTSD.  He was already treated by Paxil, which helped him.  
The examiner indicated that it would be helpful for the 
veteran to enroll in cognitive behavioral psychotherapy and 
in supportive group therapy as well to learn to control his 
anxiety.

At his January 2002 VA examination, the veteran reported 
working in the maintenance department for Abbott Laboratories 
for 14 years.  It was noted that the veteran was taking Paxil 
for the last two years.  He indicated that when he first 
returned home from Vietnam, he would jump out of his bed with 
flashbacks and would be yelling and would wake up sweating.  
It was noted that the veteran had no inpatient treatment for 
his mental health symptoms.  

The examination showed the veteran to be neat in appearance, 
he was independent of self-care, he was alert, and 
cooperative.  His motor behavior was within normal limits and 
he was oriented to person, place, time, and situation.  He 
described his mood as usually even and stated that at times 
he felt over anxious and sometimes he felt closed in when he 
was shopping in a store.  He indicated that he felt all right 
when he got back home.  He indicated that he had a few times 
where he had to sit down and take a deep breath at work to 
control his anxiety.  He indicated that this type of 
experience was almost daily a few years ago but that the 
Paxil had helped the anxiety symptoms considerably.  His 
sleep pattern was within normal limits; he averaged six hours 
of sleep per night.  He stated that he had difficulty staying 
asleep, every once in a while, maybe two to three times per 
month.  His appetite was within normal limits and there has 
been no significant weight gain or loss in the past year.  
His thought processes were within normal limits.  His level 
of insight was good.  The veteran described himself as: 
"Concerned about people and nervous speaking in public".  
There was no evidence of delusions or hallucinations past or 
present.  There had been no suicidal ideation or intent, past 
or present.  There was no homicidal ideation or intent, past 
or present.  There had been no problems with anger 
management.  His attention, concentration, and memory were 
within normal limits.  His intelligence was estimated to be 
in the average range.  The veteran indicated that he worked 
full-time and enjoyed watching football on television.  He 
indicated that he played golf in the summer and stated that 
he also liked to go to car shows.  The veteran indicated that 
he had intrusive thoughts every once in a while and had 
residual anxiety symptoms, which occurred pretty much on a 
daily basis but did not interfere with his daily functioning.  
He described some numbing/avoidance symptoms that occurred on 
an occasional basis.  He indicated that he avoided groups of 
people and he stated there were definitely times when he did 
not want to be around people.  He indicated that this 
occurred several times a month.  He also reported that 
firecrackers or backfires would create a startle reaction for 
him.

The examiner noted that the stress related symptoms did not 
appeared to have reached a level where a diagnosis of PTSD 
could be made for lack of a strong link between the anxiety 
and stress-related symptoms.  The anxiety appeared as likely 
as not to have originated or been aggravated during military 
service in Vietnam.  The examiner indicated that a diagnosis 
of generalized anxiety disorder most accurately depicts the 
veteran's long-term clinical symptoms.  The examiner noted 
that the veteran had anxiety symptoms in the mild range and 
the symptoms were not creating significant psychosocial or 
occupational impairment at this time.  The Axis I diagnosis 
was generalized anxiety disorder and the veteran was assessed 
a GAF score of 70.  

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
October 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim for entitlement to an initial evaluation in excess of 
10 percent for PTSD and has been provided opportunities to 
submit such evidence.  After the veteran was notified, he was 
scheduled for a VA examination January 2002 and statement of 
the case was issued February 2003.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim during the course of this appeal.  He also has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him.  In the letter of October 2001, he was 
notified of what VA was doing to obtain evidence and 
information on his behalf, and he was informed of what 
information and evidence he needed to provide.  (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim for entitlement to an initial rating 
in excess of 10 percent for PTSD.  For these reasons, further 
development of the issue is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2003).

The service connected disability is an original claim placed 
in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after 
grants of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.

The veteran's PTSD has been evaluated as 10 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Analysis

VA examinations suggest that the veteran's PTSD is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The veteran has 
been assessed GAF scores of between 56 and 70 representative 
of mild to moderate symptoms.  With application of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), it is 
found that the veteran's PTSD warrants a higher rating of 30 
percent throughout the period under consideration.  It is 
noted that, while the most recent VA psychiatric examination 
findings indicated only mild symptoms and the report did not 
indicate that such symptoms decreased the veteran's work 
efficiency and ability to perform occupational tasks, the 
veteran did report anxiety attacks and sleep impairment in 
his September 2001 VA clinical examination.  

The veteran's PTSD is not productive of more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent period of inability to 
perform occupational tasks.  As noted above, the most recent 
examination showed only mild symptoms.  There is no medical 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impaired judgment, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships.  Thus, a 
rating in excess of 30 percent is not warranted for PTSD.


ORDER

Entitlement to a 30 percent initial evaluation for PTSD is 
granted.


REMAND

During the pendency of the veteran's appeal there was a 
change in the law regarding the veteran's appeal for his 
claims, which involve evaluation of scars due to his muscle, 
wound injuries.  Since this change in law occurred while the 
veteran's appeal was pending, the Board must apply the 
version of the law that is more favorable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the old law must be applied prior to the effective 
date of the new law.  See Green v. Brown, 10 Vet. App. 111, 
116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective dated of the Act or administrative 
issue).

Since the veteran's muscle wound injuries may be affected by 
38 C.F.R. § 4.118, for ratings of the skin, it is found that 
a Remand is in order.

To ensure full compliance with due process requirements, the 
issues concerning the shell fragment wound scars of the right 
and left hands are REMANDED to the RO for the following 
development:

After undertaking any additional 
development deemed necessary by the RO, 
the RO should review the expanded record, 
to include the regulation change, and 
determine whether a rating under the skin 
regulations (old and new) would be 
warranted as it pertains to the veteran's 
muscle wound injuries.  The veteran and 
his representative should then be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the 
Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



